PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/439,565
Filing Date: 22 Feb 2017
Appellant(s): Zargham et al.



__________________
Cameron H. Tousi (Reg. No. 43,197)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 4, 2021 appealing from the
Office Action mailed on March 2, 2020.
(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated March 2, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim 1-24 are rejected under 35 USC § 101
Claim 1-24 are rejected under 35 USC § 103
(2) Response to Argument
Appellant’s arguments filed June 04, 2021 have been fully considered but they are not persuasive. Appellant’s arguments will be addressed herein below in the order in which they appear in the response filed June 04, 2021.
     Regarding the 35 U.S.C. § 101 rejection, on Pg. 12 of the Brief Appellant argues Whether the Claims Do Not Recite a Judicial Exception Under Step 2A. Prong One of the Two -part Alice/Mayo Test. In response, Examiner asserts when performing the § 101 analysis, Examiner did consider each claim and every limitation, both individually and in combination as according to the PTO's guidelines for § 101 eligibility.  As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “Methods of Organizing Human Activity” – advertising, marketing, or sales activities or behaviors, business relations. As referenced in claim determining experiences for the users for the interactions based upon web analytics data, and enterprise analytics data is Methods or Organizing Human Activity. Other 
On Pg. 14 of the Brief regarding the 35 U.S.C. § 101 rejection Appellant states that each of claims 1 and 13 are not directed towards a mathematical concept, a method of organizing human activity, or mental process. The claims cannot be performed entirely by the human mind or with pen or paper. The steps of the claims specifically call for operations that must be performed by a computer, processors, and other components and also components associated with an online channel. As the court determined in Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016), there is no reason to conclude that all claims directed to improvements in computer related technology, including those directed to software, are abstract.  In response, as drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “Methods of Organizing Human Activity” – advertising, marketing, or sales activities or behaviors, business relations. Other than reciting a “processor”, “applications” and “device”, nothing in the claim elements preclude the step from being a “Methods of Organizing Human Activity” – advertising, marketing, or sales activities or behaviors, business relations.  Accordingly, the claim recites an abstract idea.  In response to similarity to Enfish, Examiner disagrees. The aforementioned procedures are not improvements to a problem in the software arts, a technology or technological field. The extraction of web analytics data and enterprise analytics data is a judicial exception (i.e. abstract conventional magnetic storage media (Specification Par. 108).
On Pg. 15 of the Brief regarding the 35 U.S.C. § 101 rejection Appellant states the Office merely looks at the claim preamble “A computer implemented-method for determining one or more analytics schema for interactions of one or more users with an online channel.. .” and the final recited claim feature “reporting the behavioral analysis schema in response to a query via a graphical user interface” and because there are processing steps concludes that the claim/invention are directed to directed “Certain Methods of Organizing Human Activity - advertising, marketing or sales activity or behaviors, business relations [sic],” and further asserts that “[o]ther than reciting a ‘processor’, ‘applications’ and ‘device’, nothing in the claim elements preclude the step[s] from being a ‘Methods of Organizing Human Activity’- advertising, marketing or sales activity or behaviors, business relations [sic]. Accordingly, the claims recite an abstract idea.” (Nonfinal Office Action, §3, pages 2-3; Final Office Action, §7, page 3) The Appellant respectfully submits that 
On Pg. 16-20 of the Brief regarding the 35 U.S.C. § 101 rejection Appellant states the Office fails to assert any of the examples in either the January, 2019 “Revised Patent Subject Matter Eligibility Guidance,” the October 2019 update, or any of the innumerable Federal Circuit decisions as illustrated in Ferguson, Maucorps, OIP Techs.  In response, Examiner respectfully disagrees. Appellant is respectfully reminded under the current 2019 PEG, pending claims are no longer compared to individual court cases (as cited by the Eligibility Quick Reference Sheet) when identifying the abstract idea.  In fact, the guidance explicitly states:
The revised Step 2A Prong One procedure for determining whether a claim “recites” an abstract idea is to:
identify the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea; and 
determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
If the identified limitation(s) falls within any of the groupings of abstract ideas enumerated in the 2019 PEG, the analysis should proceed to Prong Two. 
            Accordingly, Examiner finds there is no requirement that Examiner provide case law in the 101 analysis to demonstrate an abstract idea. Examiner finds the rejection to be proper.  Examiner respectfully reminds Appellant, the important issue is whether the concept (e.g., the idea of conducting analytical, behavioral, predictive analysis) is abstract (e.g., certain methods of organizing human activity) - not whether the exact fact-pattern matches the particulars of previous court decisions. For example, in Planet Bingo, which dealt with the abstract idea of managing a game of bingo, the Federal circuit used Bilski and Alice to support the asserted abstract idea. Specifically the aspect of bingo game management which includes “solv[ing] a tampering problem and also minimiz[ing] other security risks” during bingo ticket purchases was determined to be similar to the abstract ideas of “risk hedging” during “consumer transactions,” (Bilski) and “mitigating settlement risk” in “financial transactions,” (Alice) that the Supreme Court found ineligible. Clearly, the fact patterns in Planet Bingo compared to Bilski and Alice were different, but the abstract concepts were similar. Similarly, Examiner finds the claimed invention embodies one or more concepts identified as abstract methods 
On Pg. 22 of the Brief regarding the 35 U.S.C. § 101 rejection Appellant argues Whether the Claims Recite Additional Elements That Integrate the Exception Into a Practical Application of That Exception Under Step 2A. Prong Two of the Two-part Alice/Mayo Test. In response, as stated in Final Rejection (3/2/2020) - Step 2A, Prong II- “This judicial exception is not integrated into a practical application. The claims primarily recite the additional element of using a computer to perform each step. The computer is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a computer component. See MPEP 2106.05(f). With regards to additional elements “Hadoop cluster” and “relational database management system (RDMS) - it is field of use. See MPEP 2106.(h).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also fail to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  In particular, there is a lack of improvement to a computer or technical field in predictive behavioral analytics.”   Please review the 35 U.S.C. § 101 analysis for further detail.
 On Pg. 22 of the Brief regarding the 35 U.S.C. § 101 rejection Appellant states the claimed invention by the Appellant solves these problems[ lack of data processing technologies referenced in Background] by determining a behavioral analytics schema using an analytics application working in concert with a behavioral Hadoop cluster for the users based on hierarchical data extraction analyses of at least one of said web analytics data through web analytics data analyses, and said enterprise analytics data through enterprise analytics data analyses. Further claims improve computer technology similar to DDR.  In response, Examiner finds determining a behavioral analytics schema is directed towards improving an existing business process (i.e. abstract idea). The claims structural components are used as tools to perform the judicial exception. Applicant has not identified any improvements to the, for example, efficiency or functioning of the computer network. All improvements recited in the claim are directed towards an existing business process. Applicant has not identified any meaningful limitations that would alter this analysis.
In regards to DDR Holdings, the Court went on to distinguish the invention from that in Ultramercial:
Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink. . . When the limitations of the '399 patent's asserted claims are taken together as an ordered combination, the claims recite an invention that is not merely the routine or conventional use of the Internet.

Ultramercial than DDR Holdings. Examiner finds the present claims do not recite significantly more than the abstract idea and include words equivalent to “apply it” as described in MPEP2106.05(f). The interface terminal, processor, input interface, and interactive display of the system performs generic functions, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); and (storing and retrieving information in memory), Versata Dev. Group, Inc. v. SAP Ant, Inc.,193 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Examiner finds, the improvements are directed towards the judicial exception, in particular, receiving, identifying, and generating data to create customized interaction. The claims contain little more than a directive to use computer elements to implement the abstract idea recited by the claims. In contrast, the patent claims in DDR Holdings, described by the Court, "specify how interactions with the Internet are manipulated to yield a desired result." DDR Holdings, 773 F.3d at 1258.

On Pg. 26 of the Brief regarding the 35 U.S.C. § 101 rejection Appellant states Examiner fails to provide any logic or reasoning to support its conclusory statement that the recited claim features are “abstract ideas” in contravention to known case law and the M.P.E.P. Further still, the Office fails to show how the recited claim features meet the definition of an abstract intellectual concept, as one of the well known judicially created exceptions to patentable subject matter, as the Court found in Benson, which is still recognized and relied upon by the Courts in Alice and Claims 1 – 12 are directed to a method for providing predictive behavioral analytics, and Claims 13-24 are directed to a system for predictive behavioral analytics.  Claim 1 recites a method for providing predictive behavioral analytics, and Claim 13 recites a system for predictive behavioral analytics, which includes storing and processing web analytics data and enterprise analytics data, extracting web analytics data and enterprise analytics data,  determining analytics schema for interactions, determining experiences for users, and reporting behavioral analysis schema in response to a query. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “Methods of Organizing Human Activity” – advertising, marketing, or sales activities or behaviors, business relations.
On Pg. 29-32 of the Brief regarding the 35 U.S.C. § 101 rejection Appellant states “pro-active” functionality on the part of the vims scanning code of Finjan is substantially similar to the actions that occur in the Appellant’s recited claim features.  In response, Examiner disagrees. Finjan utilizes ‘behavior-based’ scans which analyze a downloadable code and determines whether it performs potentially 
On Pg. 33-34 of the Brief regarding the 35 U.S.C. § 103 rejection Appellant states Claim 1 is patentable over Chin in view of Chandramouli and further in view of Hunt. Chin fails to mention anywhere in the specification regarding using an analytics application working in concert with a behavioral Hadoop cluster, let alone determining a behavioral analytics schema using an analytics application working in concert with a behavioral Hadoop cluster for the users based on hierarchical data extraction analyses of at least one of web analytics data through web analytics data analyses, and enterprise analytics data through enterprise analytics data analyses.  Further Appellant states Chin does not disclose the recited claim feature of 
In response,  under the broadest reasonable interpretation and in Appellant’s Specification Par. 13 states “Determining the behavioral analytics schema for the users includes at least one of: (i)  modeling the behavior of the users by tracing a clickstream data garnered from the web analytics analysis 
Chin Par. 56 discloses determining a behavioral analytics schema… [behavior modeling]:
the claimed iPath analytical system leverages data mining, data modeling, and regression analysis to articulate marketing goals and design preferred behavioral paths for web visitors. The key objectives are to a) link campaign components' performance to a quantifiable outcome (payoff), and b) define targeted customer segmentations and the optimal customer behavior for each of the segments, respective of campaign goals. Using inference, navigation, self-identification, and other scoring parameters, the iPath system assign each visitor into a market segment, and determine a likely source from whence they came (e.g. click-through, banner ads, other websites, or general mass media). Understanding source and segment, the iPath system assesses each visitor's adherence to a path

Chin in view of Chandramouli disclose … using an analytics application working in concert with a behavioral Hadoop cluster for the users. Chin utilizes Apache (aka Apache Hadoop) technology disclosed in Par. 154- “The iPath ETL utility 1400 comprise facilities to translate log files from all major web server platforms including Apache, WebLogic, and IIS, and translate from the standard formats (e.g. W3C). The iPath ETL utility 1400 integrates existing software that will be flexible enough to handle standard web server logs and recognize the intelligent tags inserted by the iPath website interface 1200.” Chandramouli expounds on the use Apache technology by disclosing the common Hadoop scheme in Par. 88- “As is well known to those skilled in the art, there has been a recent surge in interest towards scalable computing over large clusters, for analyzing massive offline datasets. … Example processes include conventional MapReduce/SawZall schemes, the Dryad/DryadLinq schemes, and Hadoop based schemes, where each query specifies computations on data stored in a distributed file system such as HDFS, GFS, Cosmos, etc.”

Under the broadest reasonable interpretation and as stated in Appellant’s Specification Par. 51- “As further described below, the technologies used in 
accomplishing the inventive predictive behavioral analytics include, among others, Big Data extract, transform, load (ETL), the aforementioned behavioral schema, path and sequencing analysis, and machine learning.”  Chin discloses  …based on … extraction analyses of at least one of web analytics data through web analytics data analyses, and enterprise analytics data through enterprise analytics data analyses in Chin Par. 153-
“In accordance with an exemplary embodiment of the claimed invention, the iPath system 1000 comprises an iPath ETL ( extract, transform and load) utility 1400 which allows mapping of data to and from the iPath database format. The iPath ETL utility 1400 enables the iPath user to import web-server logs that can be used for scoring iPaths for specific client websites 4000. The ETL utility 1400 converts web-server logs into an acceptable format for the iPath database 5000. The ETL utility 1400 also provides the ability to export data to a client business intelligence (BI), data warehouse and reporting platform. It is appreciated that the ETL utility 1400 will be used primarily by the system administrator with input from the client IT support where client network, security or other access information is required. Par. 154- 
The iPath ETL utility 1400 comprise facilities to translate log files from all major web server platforms including Apache, WebLogic, and IIS, and translate from the standard formats (e.g. W3C). The iPath ETL utility 1400 integrates existing software that will be flexible enough to handle standard web server logs and recognize the intelligent tags inserted by the iPath website interface 1200.  Par. 156-“ Turning now to FIG. 16, in accordance with an exemplary embodiment of the claimed invention, there is illustrated an exemplary iPath data model 5500 of the iPath database structure to support the iPath metadata and datasets. Preferably, the database 5000 is configurable for clients and extendible to multiple industry standards for web server log formats and intelligent tagging.”

As previously stated Chin discloses utilizing big data extraction in Par. 153 and illustrates hierarchical data in Par 156-“The sitemap entity 5030 is the “physical” map of the client website 4000 presented as a hierarchical listing of the web pages.” and Par. 157-“ The iPath system 1000 process data into three separate categories: end user, corporate, and program data, and store these data in the database 5000. Data will be managed according to rules set in iPath engine 2000 such as authentication, authorization, etc.” The separate categorization of data in the iPath system processing further illustrates the hierarchical nature.  Fig. 16 illustrates a data model is hierarchical format.   Hunt expounds upon Chin in view of Chandramouli by further disclosing hierarchical data extraction in predictive analytics.  Hunt discloses …… based on hierarchical data extraction analyses…(Hunt Par. 21-“ In embodiments, a new data hierarchy associated with an analytic data set in an analytic platform may be added to create a custom data grouping, where the new data hierarchy may be added during a user's analytic session. In addition, handling of an analytic query relating to visualizing data in the analytic data set may be facilitated that uses the new data hierarchy during the user's analytic session.”) where custom data grouping in hierarchical formatting.
- 
On Pg. 36-38 of the Brief regarding the 35 U.S.C. § 103 rejection Appellant argues Chin fails to specifically show using a hierarchical extract application to extract at least one of web analytics data and enterprise analytics data and then determining a behavioral analytics schema based on hierarchical data extraction analyses of that data.   Chandramouli fails to teach or suggest the use of Hadoop based data 
 In response Examiner respectfully disagrees Chin discloses using in Par. 153 In accordance with an exemplary embodiment of the claimed invention, the iPath system 1000 comprises an iPath ETL ( extract, transform and load) utility 1400 which allows mapping of data to and from the iPath database format. The iPath ETL utility 1400 enables the iPath user to import web-server logs [web analytics] that can be used for scoring iPaths for specific client websites 4000. The ETL utility 1400 converts web-server logs into an acceptable format for the iPath database 5000. The ETL utility 1400 also provides the ability to export data to a client business intelligence (BI), data warehouse and reporting platform. It is appreciated that the ETL utility 1400 will be used primarily by the system administrator with input from the client IT support where client network, security or other access information is required. ; Par. 156-“ Turning now to FIG. 16, in accordance with an exemplary embodiment of the claimed invention, there is illustrated an exemplary iPath data model 5500 of the iPath database structure to support the iPath metadata and datasets. Preferably, the database 5000 is configurable for clients and extendible to multiple industry standards for web server log formats and intelligent tagging. The various exemplary entities shown in FIG. 16 will now be described herein. The client entity 5010 identifies the owner or operator of the client website 4000. The user entity 5020 is an employee, consultant or agent of the client.[enterprise analytics]”
Appellant is arguing against the Chin and Chandramouli references individually, and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Chandramouli expounds on the Apache technology of Chin by disclosing the common Hadoop scheme in Par. 88- “As is well known to those skilled in the art, there has been a recent surge in interest towards scalable computing over large clusters, for analyzing massive offline datasets. … Example processes include conventional MapReduce/SawZall schemes, the Dryad/DryadLinq schemes, and Hadoop based schemes, where each query specifies computations on data stored in a distributed file system such as HDFS, GFS, Cosmos, etc.”
L.  On Pg. 41 of the Brief regarding the 35 U.S.C. § 103 rejection Appellant states Chin also fails to specifically disclose or suggest applications operable to extract, using a hierarchical extraction application, at least one of web analytics data and enterprise analytics data and applications operable to determine a behavioral analytics schema based on hierarchical data extraction analyses of web analytics data through web analytics data analyses, and enterprise analytics data through enterprise analytics data analyses.  In response Chin discloses in Par. 153-“In accordance with an exemplary embodiment of the claimed invention, the iPath system 1000 comprises an iPath ETL ( extract, transform and load) utility 1400 which allows mapping of data to and from the iPath database format. and in Par. 154-“ The iPath ETL utility 1400 comprise facilities to translate log files from all major web server platforms including Apache, WebLogic, and IIS, and translate from the standard formats (e.g. W3C)”. In combination with Chandramouli which discloses “Hadoop based schemes, where each query specifies computations on data stored in a distributed file system such as HDFS, GFS, Cosmos, etc.” [systems such as HDFS utilize hierarchical extraction] in further view of Hunt which further expounds on Hierarchical Data Extraction processes in Hunt Par. 21-“ In embodiments, a new data hierarchy associated with an analytic data set in an analytic platform may be added to create a custom data grouping, where the new data hierarchy may be added during a user's analytic session. In addition, handling of an analytic query relating to visualizing data in the analytic data set may be facilitated that uses the new data hierarchy during the user's analytic session.”
On Pg. 43 of the Brief regarding the 35 U.S.C. § 103 rejection Appellant submits that rejection of claim 13 under 35 U.S.C. § 103 fails to establish a prima facie case for obviousness because the proposed combination of the Chin and Chandramouli references fails to teach or suggest all of the claim limitations of claim 13 and also claims 14-24, which depend from claim 13” In response, similar to reasons stated above Chin in view of Chandramouli in further view of Hunt disclose each and every limitation of Appellant’s claimed language. 





Respectfully submitted,

/CHESIREE WALTON/
Examiner, Art Unit 3624


Conferees:

/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624

/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.